THE THIRTEENTH COURT OF APPEALS

                                   13-15-00171-CV


                                 P. Palivela Raju M.D.
                                           v.
                                    Dianne Jackson


                                   On Appeal from the
                    23rd District Court of Matagorda County, Texas
                               Trial Cause No. 14-E-0190


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

April 30, 2015